 1
 2
 3
 4
 5
 6
 7
 8
                           IN THE UNITED STATES DISTRICT COURT
 9
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   GLORIA CAVES and TAMIM KABIR, On          )   CASE NO. 2:18-cv-02910-MCE-DB
     Behalf of Themselves and All Others       )
12   Similarly Situated,                       )   ORDER GRANTING JOINT STIPULATION
13                                             )   TO CONTINUE CASE DEADLINES
            Plaintiffs,                        )
14                                             )
     v.                                        )
15                                             )   Hon. Morrison C. England, Jr.
     WALGREEN CO.,                             )
16                                             )
17          Defendant.                         )
                                               )
18
19
20
21
22
23
24
25
26
27
28
     CASE NO. 2:18-cv-02910-MCE-DB                1
     ORDER GRANTING JOINT STIP. TO CONTINUE CASE DEADLINES
 1                                                 ORDER
 2         The Court, having read and considered the foregoing Joint Stipulation to Continue Case Deadlines,
 3   and good cause appearing therefore, PURSUANT TO STIPULATION, IT IS SO ORDERED that:
 4         (1)    The Non-Expert Discovery Cut-Off (including hearing discovery motions) deadline is
 5                September 2, 2019;
 6         (2)    The deadline to submit the Initial Class Expert Disclosures and Report(s) is October 3,
 7                2019;
 8         (3)    The deadline to submit the Rebuttal Class Expert Disclosures and Report(s) is November
 9                14, 2019;
10         (4)    The Class Expert Discovery Cut-Off deadline is November 24, 2019;

11         (5)    The deadline to file the Motion for Class Certification and/or Motion to Deny Class
12                Certification is December 16, 2019;
13         (6)    The deadline to file the Opposition to the Motion for Class Certification and/or Motion to
14                Deny Class Certification is February 1, 2020; and
15         (7)    Reply brief in support of the Motion for Class Certification and/or Motion to Deny Class
16                Certification is February 22, 2020;
17
18         IT IS SO ORDERED.
19   Dated: July 22, 2019
20
21
22
23
24
25
26
27
28
     CASE NO. 2:18-cv-02910-MCE-DB                2
     ORDER GRANTING JOINT STIP. TO CONTINUE CASE DEADLINES
